FILED
                                 NOT FOR PUBLICATION                          JUL 19 2012

                                                                          MOLLY C. DWYER, CLERK
                          UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                  FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                             No. 11-10365

                    Plaintiff - Appellee,             D.C. No. 4:10-cr-01893-DCB

  v.
                                                      MEMORANDUM *
GAUDENCIO MOLINA-CARBAJAL,
a.k.a. Guadencio Molina-Carbajal,

                    Defendant - Appellant.



                         Appeal from the United States District Court
                                  for the District of Arizona
                         Roger T. Benitez, District Judge, Presiding **

                                  Submitted July 17, 2012 ***

Before:             SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Gaudencio Molina-Carbajal appeals from the 70-month sentence imposed

following his guilty-plea conviction for reentry after deportation in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             Roger T. Benitez, United States District Judge for the Southern
District of California, sitting by designation.
              ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Molina-Carbajal contends that his sentence is substantively unreasonable.

He primarily contends that the district court relied too heavily on the Sentencing

Guidelines range and gave insufficient weight to his mitigating arguments. In light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors,

the sentence at the bottom of the Guidelines range is substantively reasonable. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    11-10365